DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 7-8, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hafez et al. (PG Pub. No. US 2019/0287972 A1).
Regarding claim 1, Hafez teaches a semiconductor device (see annotated fig. 9C below), comprising: 
a first fin (¶ 0082 & fig. 9C: fin 902’); 
a second fin (¶ 0082 & fig. 9C: first fin of fin grouping 906’); 
a third fin (¶ 0082 & fig. 9C: second fin of fin grouping 906’); 
a first dummy fin (¶ 0079: gate edge isolation structure 950) disposed between the first fin and the second fin along a direction to isolate the first fin from the second fin (fig. 9C: 950 disposed between and isolates fin 902’ and second fin of fin grouping 906’); and 
a second dummy fin (¶ 0079: gate edge isolation structure 926) disposed between the second fin and the third fin along the direction to isolate the second fin from the third fin (fig. 9C: 926 disposed between and isolates first and second fins of fin grouping 906’), 
wherein the first dummy fin comprises an outer dielectric layer (¶ 0080: 952), an inner dielectric layer (¶ 0080: 956) over the outer dielectric layer (fig. 9C: 956 disposed over a portion of 952), and a first capping layer (¶ 0081: 954) disposed directly on top surfaces of the outer dielectric layer and the inner dielectric layer (fig. 9C: 954 disposed directly on top surfaces of 952 and 956),
wherein the second dummy fin comprises a bottom portion (¶ 0079: 928) and a second capping layer (¶ 0079: 930) disposed directly on a top surface of the bottom portion (fig. 9C: 930 disposed directly on top surface of 928), and 
wherein the bottom portion comprises a uniform dielectric material (¶ 0079: 928 comprises dielectric material) and a void (¶ 0079: seam 932) completely and continuously surrounded by the uniform dielectric material (fig. 9C: 932 completely and continuously surrounded by 928).
Hafez further teaches the first dummy fin is arranged between fins with a large spacing (¶ 0078: 904), and the second dummy fin is arranged between fins with reduced spacing (¶ 0080: 906).
Hafez is silent to the embodiment of figs. 9A-9C further comprising the first dummy fin disposed between first and second source/drain features, and the second dummy fin disposed between second and third source/drain features.
However, Hafez does teach embodiments (figs. 8A-8B among others), wherein a dummy fin (¶ 0057: 820, similar to 950 and/or 926 of figs. 9A-9C) is disposed between first and second source/drain features (¶ 0062 & fig. 8B: 820 disposed between exposed portions of fins 804, including source and/or drain features 804A/804B).  Hafez further teaches the dummy fins of figs. 9A-9C represent examples of the dummy fins of the embodiment of figs. 8A-8B (¶ 0077).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the fins of the embodiment of figs. 9A-9C with source/drain features, as a means to provide an ultra-scaled finfet transistor architecture by using a self-aligned endcap (¶ 0020), improving transistor layout area and density (¶ 0021).

Regarding claim 2, Hafez teaches the semiconductor device of claim 1, comprising first, second a third source/drain features (804A and/or 804B).
Hafez is silent to wherein the first source/drain feature is an n-type source/drain feature, wherein the second source/drain feature and the third source/drain feature are p-type source/drain features.
However, Hafez does teach the device is comprised by a substrate (802 of fig. 8, 900 of fig. 9), comprising devices configured with NMOS and PMOS transistor regions (¶ 0054), and embodiments logic and I/O regions separated by various spacings (¶¶ 0008-0010 & figs. 4-6).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the conductivity type of each of the source/drain regions of Hafez as a matter of obvious design choice, as a means to form NMOS and/or PMOS transistors with spacings suitable for use in logic and I/O circuits. Forming the NMOS and PMOS transistors on the same substrate allows for fabrication of complex circuits requiring both transistor types (i.e. CMOS circuits), as well as isolation between various circuit regions.  Said artisan would recognize that integrated circuits could be provided with an n-type device in an I/O region, and spaced apart from a plurality of n-type devices in a logic region.

Regarding claim 4, Hafez teaches the semiconductor device of claim 1, wherein the inner dielectric layer is spaced apart from the first source/drain feature and the second source/drain feature by the outer dielectric layer (figs. 8-9: inner dielectric 956 spaced apart from fins by outer dielectric 952, and fins configured with source/drain regions 804A/804B).

Regarding claim 7, Hafez teaches the semiconductor device of claim 1, wherein a top surface of the inner dielectric layer and a top surface of the bottom portion are substantially coplanar (figs. 9B-9C: top surfaces of 952 and 928 are substantially coplanar).

Regarding claim 8, Hafez teaches the semiconductor device of claim 1, wherein a width of the first dummy fin along the direction is greater than a width of the second dummy fin along the direction (figs. 9B-9C: lateral width of 950 greater than lateral width of 926).

Regarding claim 21, Hafez teaches a semiconductor device (see annotated fig. 9C above), comprising: 
a first fin (¶ 0082 & fig. 9C: fin 902’); 
a second fin (¶ 0082 & fig. 9C: first fin of fin grouping 906’); 
a third fin (¶ 0082 & fig. 9C: second fin of fin grouping 906’); 
a first dummy fin (¶ 0079: gate edge isolation structure 950) disposed between the first fin and the second fin along a direction (fig. 9C: 950 laterally disposed between fin 902’ and second fin of fin grouping 906’); and 
a second dummy fin (¶ 0079: gate edge isolation structure 926) disposed between the second fin and the third fin along the direction (fig. 9C: 926 laterally disposed between and isolates first and second fins of fin grouping 906’), 
wherein a first width of the first dummy fin along the direction is greater than a second width of the second dummy fin along the direction (fig. 9C: lateral width of 950 greater than lateral width of 926),
wherein a top surface of the first dummy fin and a top surface of the second dummy fin are coplanar (fig. 9C: top surface of 950 coplanar with top surface of 926),
wherein the first dummy fin comprises a first dielectric layer as an outer dielectric layer (¶ 0080: 952) and a second dielectric layer as an inner dielectric layer (¶ 0080: 956),
wherein the second dummy fin comprises the first dielectric layer as a bottom portion (¶ 0081: 928 and 952 composed of a same material) and is free of the second dielectric layer (fig. 9C: 926 free of 956).
Hafez further teaches the first dielectric layer comprises silicon nitride (¶ 0079) and the second dielectric layer comprises silicon oxide (¶ 0080).
Hafez is silent to the embodiment of figs. 9A-9C further comprising the first fin comprising a first source/drain feature, the second fin comprising a second source/drain feature, and the third fin comprising a third source/drain feature, such that the first dummy fin disposed between first and second source/drain features, the second dummy fin disposed between second and third source/drain features.  Hafez is also silent to the relative etch rates of the first and second dielectric layers, such that the first dielectric layer is more etch resistant than the second dielectric layer.
However, Hafez does teach embodiments (figs. 8A-8B among others), wherein a dummy fin (¶ 0057: 820, similar to 950 and/or 926 of figs. 9A-9C) is disposed between first and second source/drain features (¶ 0062 & fig. 8B: 820 disposed between exposed portions of fins 804, including source and/or drain features 804A/804B).  Hafez further teaches the dummy fins of figs. 9A-9C represent examples of the dummy fins of the embodiment of figs. 8A-8B (¶ 0077).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure each of the fins of the embodiment of figs. 9A-9C with respective source/drain features, as a means to provide an ultra-scaled finfet transistor architecture by using a self-aligned endcap (¶ 0020), improving transistor layout area and density (¶ 0021).
Furthermore, the Examiner notes that the different materials of the first and second dielectric layers disclosed by Hafez would inherently include different etch resistance, for example when using various wet and/or dry etch chemistries known in the art of semiconductor manufacturing.  For example, hydrofluoric acid (HF) is known in the art to remove silicon oxide selective to silicon nitride.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the etch resistances of the first and second dielectric layers of Hafez, as a means to control the planarity of the first and second dummy fins (¶ 0080: sidewalls of the lower dielectric portion 952 have an uppermost surface approximately co-planar with an uppermost surface of the third dielectric layer 956).  It has been held that “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp." KSR, 550 U.S. at 421, 82 USPQ2d at 1397.  In the instant case, there is a design need to provide coplanar surfaces of the first and second dielectric layers of Hafez, and there are a finite number of predictable solutions (first and second dielectric layers with same etch resistance, first dielectric layers with more etch resistance than the second dielectric layer, first dielectric layers with less etch resistance than the second dielectric layer).  Accordingly, meeting the claim limitation of “the first dielectric layer is more etch resistant than the second dielectric layer” would have been obvious to try to a person of ordinary skill.

Regarding claim 23, Hafez teaches the semiconductor structure of claim 21, wherein the first dummy fin further comprises a first capping layer (¶ 0081: 954) disposed directly on top surfaces of the outer dielectric layer and the inner dielectric layer (figs. 9B-9C: 954 disposed directly on top surfaces of 952 and 956), wherein the second dummy fin further comprises a second capping layer (¶ 0079: 930) disposed directly on a top surface of the bottom portion (figs. 9B-9C: 930 disposed directly on top surface of 928).

Claims 3 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hafez as applied to claims 1 and 21 above, and further in view of Lin et al. (PG Pub. No. US 2019/0103304 A1).
Regarding claims 3 and 21, Hafez teaches the semiconductor devices of claims 1 and 21, comprising first and second source/drain features (804A and/or 804B).  Hafez further teaches the device is comprised by a substrate (802 of fig. 8, 900 of fig. 9), comprising devices configured with NMOS and PMOS transistor regions (¶ 0054), and embodiments logic and I/O regions separated by various spacings (¶¶ 0008-0010 & figs. 4-6).
Hafez is silent to wherein the first source/drain feature comprises silicon and an n-type dopant, wherein the second source/drain feature and the third source/drain feature comprise silicon germanium and a p-type dopant.
Lin teaches a device comprised by a substrate (¶ 0017: 50) including NMOS and PMOS transistor regions (¶ 0020) with both wide and narrow fin spacings (fig. 28B among others: active fins 52, including source/drain structures 82, separated by both wide and narrow dummy fin structures 62).  Lin further teaches NMOS regions comprise silicon source/drain structures (¶ 0045), and PMOS regions comprise SiGe source/drain structures (¶ 0046), and source/drain regions comprise implanted dopants (¶ 0047).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the material and dopant of each of the source/drain regions of Hafez as a matter of obvious design choice, as a means to form NMOS and/or PMOS transistors. Forming the NMOS and PMOS transistors on the same substrate allows for fabrication of complex circuits requiring both transistor types (i.e. CMOS circuits).
Furthermore, configuring the first source/drain feature comprises silicon and an n-type dopant, wherein the second source/drain feature and the third source/drain feature comprise silicon germanium and a p-type dopant would allow for forming an NMOS device source/drain feature electrically isolated (unmerged) from a PMOS device, while also allowing for the PMOS device to include a plurality of merged source/drain features, enlarging a current transport area of the PMOS device (Lin, ¶ 0048).

Claims 5-6 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hafez as applied to claims 1 and 23 above, and further in view of Tang et al. (PG Pub. No. US 2018/0315608 A1).
Regarding claims 5 and 24, Hafez teaches the semiconductor devices and/or structures of claims 1 and 23, wherein the inner dielectric layer comprises silicon oxide (¶ 0080: 956 comprises silicon oxide), wherein the first capping layer comprises hafnium oxide, zirconium oxide, titanium oxide, tantalum oxide, or aluminum oxide (¶ 0081: 954 comprises hafnium oxide).  Hafez further teaches outer dielectric layer 952 is formed by conformal process which, in one embodiment, provides seams 932 (¶¶ 0079, 0081 & fig. 9B).
Hafez does not teach wherein the outer dielectric layer comprises silicon carbonitride or silicon oxycarbonitride.
Tang teaches a semiconductor device (fig. 1 among others: 100) including a conformal dielectric film (¶ 0043: 904, similar to 952 of Hafez) comprising a seam (¶ 0043 & fig. 9b: 906, similar to 932 of Hafez), wherein the conformal dielectric film comprises silicon carbonitride (¶ 0043: SiCN).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the outer dielectric of Hafez with the material of Tang, as a means to provide a dielectric with conformality suitable to provide a seam. 
Furthermore, Tang further teaches the conformal dielectric film may include silicon nitride (¶ 0043: Si3N4, equivalent to the outer dielectric material of Hafez).  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, both the silicon nitride of Hafez and the silicon carbonitride of Tang are suitable to provide conformal dielectric layers, as evidenced by Tang.
 
Regarding claims 6 and 25, Hafez teaches the semiconductor devices and/or structures of claims 1 and 23, wherein the second capping layer comprises hafnium oxide, zirconium oxide, titanium oxide, tantalum oxide, or aluminum oxide (¶ 0079: 930 comprises hafnium oxide).  Hafez further teaches bottom portion 928 is formed by conformal process which, in one embodiment, provides seams 932 (¶ 0079 & fig. 9B).
Hafez does not teach wherein the bottom portion comprises silicon carbonitride or silicon oxycarbonitride.
Tang teaches a semiconductor device (fig. 1 among others: 100) including a conformal dielectric film (¶ 0043: 904, similar to 928 of Hafez) comprising a seam (¶ 0043 & fig. 9b: 906, similar to 932 of Hafez), wherein the conformal dielectric film comprises silicon carbonitride (¶ 0043: SiCN).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the bottom portion of Hafez with the material of Tang, as a means to provide a dielectric with conformality suitable to provide a seam. 
Furthermore, Tang further teaches the conformal dielectric film may include silicon nitride (¶ 0043: Si3N4, equivalent to the bottom portion material of Hafez).  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, both the silicon nitride of Hafez and the silicon carbonitride of Tang are suitable to provide conformal dielectric layers, as evidenced by Tang.

Allowable Subject Matter
Claims 9-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations stating:
“a first dummy fin separating the pull-down transistor and the pull-up transistor along a direction; and a second dummy fin separating the second source/drain feature and the third source/drain feature, wherein the pull-up transistor is disposed between the first dummy fin and the second dummy fin along the direction, wherein the second source/drain feature is in physical contact with the first dummy fin and the second dummy fin” as recited in claim 9.
Liaw (PG Pub. No. US 2013/0154027 A1) teaches a static random access memory (SRAM) cell (fig. 20), comprising: 
a pull-down transistor (PD2) comprising a first source/drain feature (implicit); 
a pull-up transistor (PU2) comprising a second source/drain feature (implicit); 
an isolation transistor (IS1) comprising a third source/drain feature (implicit); 
a first dummy fin spacing separating the pull-down transistor and the pull-up transistor along a direction (fig. 20); and 
a second dummy fin spacing separating the second source/drain feature and the third source/drain feature (fig. 20), 
wherein the pull-up transistor is disposed between the first dummy fin spacing and the second dummy fin spacing along the direction (fig. 20).
Liaw further teaches the first spacing is greater than the second spacing (fig. 20: spacing between PD2 and PU2 appears to be greater than spacing between PU2 and IS1).
However, Liaw does not teach the first spacing comprises a first dummy fin, the second spacing comprises a second dummy fin, the second source/drain feature in physical contact with the first dummy fin and the second dummy fin.

Hafez teaches a semiconductor device (see annotated fig. 9C below), comprising: 
a first dummy fin (¶ 0079: gate edge isolation structure 950) to isolate a first fin from a second fin (fig. 9C: 950 disposed between and isolates fin 902’ and second fin of fin grouping 906’); and 
a second dummy fin (¶ 0079: gate edge isolation structure 926 to isolate the second fin from a third fin (fig. 9C: 926 disposed between and isolates first and second fins of fin grouping 906’), 
wherein the first dummy fin comprises an outer dielectric layer (¶ 0080: 952), an inner dielectric layer (¶ 0080: 956) over the outer dielectric layer (fig. 9C: 956 disposed over a portion of 952), and a first capping layer (¶ 0081: 954) disposed directly on top surfaces of the outer dielectric layer and the inner dielectric layer (fig. 9C: 954 disposed directly on top surfaces of 952 and 956),
wherein the second dummy fin comprises a bottom portion (¶ 0079: 928) and a second capping layer (¶ 0079: 930) disposed directly on a top surface of the bottom portion (fig. 9C: 930 disposed directly on top surface of 928).
However, Hafez does not teach the first dummy fin is disposed between source/drains of pull-up and pull-down transistors, and the second dummy fin is disposed between source/drains of the pull-down transistor and an isolation transistor.  Furthermore, neither Liaw nor Hafez, either alone or in combination, teach a source/drain feature of a pull-up transistor is in physical contact with a first dummy fin including inner and outer dielectric layers and a capping layer, and a second dummy fin comprising a bottom portion and a capping layer, as required by claim 9.

Claims 10-15 depend on claim 9, and are allowed for implicitly including the allowable subject matter above.

The indicated allowability of claims 21-25 is withdrawn in view of the newly discovered and/or newly applied reference(s) to Tang and Hafez.  Rejections based on the newly cited and/or newly applied reference(s) are as indicated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/               Examiner, Art Unit 2894